Citation Nr: 0618945	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04 26-022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for degenerative joint disease of the left knee.   


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service from October 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan which granted, among other things, service 
connection for degenerative joint disease of the left knee 
with an assigned 10 percent disability rating.  

The veteran subsequently relocated to Las Vegas, Nevada where 
a personal hearing was held in May 2006 before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  

REMAND

It appears that some medical treatment records remain 
outstanding.  

During his May 2006 hearing, the veteran testified that he 
received treatment for his disability at VA facilities in 
Michigan and Wisconsin.  He further testified that since he 
moved to Las Vegas, he has been treated by a private 
orthopedist.  He specifically stated that his last treatment 
visit to his private physician was in January 2006 and that 
he was scheduled for another appointment on May 8th, which 
was one week after the hearing.  

It is unclear whether all the records pertaining to the 
treatment in Michigan and Wisconsin have been obtained, and 
there are no records of the private medical care the veteran 
has received since he relocated to Las Vegas.

The veteran's last VA compensation examination was performed 
in 2003.  Given that he has received treatment on numerous 
occasions, the Board concludes all the treatment records must 
be obtained, and since it is necessary to remand this case 
for that purpose, arrangements should be made to afford the 
veteran a current examination of his left knee.  

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be asked to 
complete release forms authorizing VA to 
request his treatment records from any 
private physician that has treated him 
for his left knee disorder since 2003.  
These medical records should then be 
obtained and associated with the claims 
folder.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.   

2.  All records pertaining to the 
veteran's treatment at VA facilities in 
Michigan and Wisconsin should be obtained 
and associated with the claims folder.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA examination.  The 
claims file should be provided to the 
physician for review. The physician 
should conduct all testing necessary to 
obtain medical information concerning the 
current severity of the veteran's 
service-connected left knee disorder.  
The examination should include range of 
motion testing for the left leg, and all 
ranges of motion should be reported in 
degrees.  All functional limitations 
resulting from the service-connected left 
knee disorder are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the left 
knee.  The physician should discuss the 
effect the veteran's left knee disorder 
has upon his daily activities.  

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claim.  

If the above actions fail to resolve the claim, the veteran 
should be issued a supplemental statement of the case and 
afforded an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


